Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (4/15/2029), is being examined under the first inventor to file provisions of the AIA .   Claims (1-14) were examined in a Non-Final on 10/15/2021. This office action is in response to Applicants submission on 1/15/2021. Claims 1-14 are being examined.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Microwave generation unit or microwave output device and measurement unit are understood be the structure disclosed in Fig 2. Processing unit is understood to be application of calibration.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al (US 20150022086) in view of Mcerlean et al (US 2012/0249165) or William Norman et al (5472561).
Kaneko et al disclose a controller to control a plasma processing apparatus including a microwave generation unit (41a) that generates a microwave having a center frequency (Para 61), a power, and a bandwidth respectively corresponding to a set frequency (Para 61), a set power, and a set bandwidth designated from a controller (Para 57); and an output that outputs a microwave propagating from the microwave generation unit. Center frequency and band width are further disclosed in Fig 3 where a spectrum level detector (102) detects a spectrum of frequencies and also in Fig 11 and 12 where center frequency and band width are clearly illustrated. 

Regarding A/D convertor it is noted that as the signal from (55a) goes to CPU it would need A/D convertor (Fig 20-79c, 80c).
Regarding one or more first correction coefficients, it is noted that Kaneko et al do not explicitly disclose correction coefficient applied to A/D output corresponding to the travelling wave.
Mcerlean et al discloses microwave power monitoring and discloses correction applied to output of directional coupler using diode detector (See para 11). Mcerlean et al teach that the output from directional coupler may be sensitive to impedance and need correction by using a lookup table (correction coefficients). In some examples the correction could be linearization. This is disclosed in Fig 18a, 18b, 19a, 19b and 20. The disclosure is explained in detail in paras (11-12, 45-46, 53-54, 67-68, 73, 81-83, 98-106, 113, 117, 168-169 and 178-185).
In a similar way William Norman et al discloses measuring RF  power applied to a plasma apparatus and discloses calibrating the sensor (Fig 1-13) with correction coefficients (Col 2 lines 4-8, Col 6 line 61- Col 7 line 3). William Norman further discloses a procedure for calibration in order to get the correction coefficient (Col 7-Col 11).

Regarding claim 2 as discussed above, the association is unclear. However, as noted in Mcerlean et al the correction is associated with impedance (See Fig 18b and its description). One of ordinary skill in the art would understand that impedance would be a function of frequency and a bandwidth would be associated with a range of impedance.
Regarding claim 3 Kaneko et al disclose the directional coupler 54 to be a bi-directional coupler giving output (55b) corresponding to reflected wave. Like the output corresponding to travelling wave the output (55b) could also suffer degradation and could benefit by correction as taught by Mcerlean et al or William Norman et al.
Claim 4 depending upon claim 3 is similar to claim 2, directed to reflected wave instead of a travelling wave.
Regarding claims 5 and 7, Kaneko et al disclose Spectrum level detector to measure parameters related to different frequency components (Fig 20 and para 92 and 120-121) of a travelling wave. Claims 6 and 8 depending upon claims 5 and 7 pertains to reflected wave in place of travelling eave of claim 5 
Regarding root mean square evaluation it is noted that root mean square enables effective value of a voltage or current which is varying like a regular AC or RF power signal. This would be disclosed in any elementary high school book of electricity. One of ordinary skill in the art would be well aware of it.

Claims 10, 13 and 14 Kaneko et al disclose excitation of gas by microwave to generate plasma.

Response to Amendment and arguments
Applicant states as below:
However, Applicant respectfully submits that as described in paragraph 0008 of Mcerlean, the magnetron can only provide energy at a single fixed frequency. As apparent from disclosure of Mcerlean, one skilled in the art would understand that the microwave generation unit of Kaneko, which is a magnetron, cannot generate a microwave having a center frequency and a bandwidth respectively corresponding to a set frequency and a set bandwidth designated from a controller. (P11)

Applicant repeats the same argument at page 12 also.

Contrary to Applicants argument and as stated in the rejection above, Kaneko et al do disclose a center frequency and band width. It is also discussed in prior art (JP 2012-109080) included in the specification that, band width could be obtained by modulation. Further Mcerlean in paragraph 8 states “fixed frequencies” and not a single frequency associated with a magnetron. 
Applicant’s argument is not persuasive.
Applicant states further as below:
Furthermore, although Mcerlean may disclose that a measured value (i.e. detector voltage) is corrected in accordance with an impedance of a load), Mcerlean neither teaches nor suggests that the power of the travelling wave at the output is determined by multiplying the one or more first coefficients associated with the designated set frequency, the designated set power, and the designated set bandwidth among a plurality of first correction coefficients among the plurality of first correction coefficients. 
In addition, although Norman may disclose that a voltage measured by a sensor is corrected, Norman neither teach nor suggest that the power of the travelling wave at the output is determined by multiplying the one or more first coefficients associated with the designated set 

Applicant’s argument is not persuasive since multiplying is same as applying a coefficient. Applicant’s argument is devoid of any other reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716